Exhibit 10.18
 
GRAPHIC [seb.jpg]
 

     
EXECUTION COPY
 
FACILITY AGREEMENT
 
SEK 1,000,000,000
 
for
 
AUTOLIV, INC.
 
and
 
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
 
as Lender
 
 
16 October, 2008

 
 
 
GRAPHIC [seb.jpg]
 
Clause
Page
 
1.        Interpretation
4
2.        Facilities
9
3.        Purpose
10
4.        Conditions Precedent
10
5.        Utilisation
10
6.        Repayment
11
7.        Prepayment and Cancellation
11
8.        Interest Periods
12
9.        Interest
13
10.      Payments
14
11.      Taxes
15
12.      Market Disruption
17
13.      Increased Costs
17
14.      Illegality
18
15.      Representations and Warranties
19
16.      Undertakings
23
17.      Default
30
18.      Fees
33
19.      Expenses
33
20.      Stamp Duties
34
21.      Indemnities
34
22.      Evidence and Calculations
35
23.      Amendments and Waivers
35
24.      Changes to the Parties
36
25.      Disclosure of Information
36
26.      Set-Off
36
27.      Severability
37
28.      Counterparts
37
29.      Notices
37
30.      Language
38
31.      Force Majeure
38
32.      Governing law
39
33.      Enforcement
39
38.      Integration
38

 
 
GRAPHIC [seb.jpg]
 
Schedule
Page
 
1.       Conditions Precedent Documents
40
2.       Form of Request
41
3.       Form of Compliance Certificate
42
   
Signatories
43

 
 
GRAPHIC [seb.jpg]
 


 
THIS AGREEMENT is dated 16 October, 2008
 
BETWEEN:
 
(1)
AUTOLIV, INC. (incorporated under the laws of the State of Delaware, U.S.A.) (in
this capacity, the Borrower);

 
(2)
SKANDINAVISKA ENSKILDA BANKEN AB (publ) as lender (the Lender).

 
IT IS AGREED as follows:
 
1.
INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
Affiliate means a Subsidiary or a holding company of a person or any other
Subsidiary of that holding company.
 
Availability Period means the period from and including the date of this
Agreement to and including the date one month before the Maturity Date.
 
Board means the Board of Governors of the Federal Reserve System of the United
States of America or any successor thereof.
 
Break Costs means the amount (if any) which the Lender is entitled to receive
under Clause 21.3 (Break costs) as compensation if any part of a Loan or overdue
amount is repaid or prepaid.
 
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in Stockholm.
 
Code means the United States Internal Revenue Code of 1986, as amended, and any
rule or regulation issued thereunder from time to time in effect.
 
Commitment means SEK 1,000,000,000, to the extent not cancelled, reduced or
transferred under this Agreement.
 
Dangerous Substance means any radioactive emissions and any natural or
artificial substance (whether in solid or liquid form or in the form of a gas or
vapour and whether alone or in combination with any other substance) capable of
causing harm to man or any other living organism or damaging the environment or
public health or welfare including but not limited to any controlled, special,
hazardous, toxic, radioactive or dangerous waste.
 
Default means an Event of Default or an event which, with the giving of notice,
lapse of time, determination of materiality or fulfilment of any other
applicable condition (or any combination of the foregoing), would constitute an
Event of Default.
 
Drawdown Date means the date of the advance of a Loan.
 
Environmental Claim means any claim by any person as a result of or in
connection with any violation of Environmental Law or any Environmental
Contamination which could give rise to any remedy or penalty (whether interim or
final) or liability for the Borrower or Lender which could reasonably be
expected to have a material adverse effect.
 
 
GRAPHIC [seb.jpg]
 
Environmental Contamination means each of the following and their consequences:
 
 
(a)
any release, emission, leakage, or spillage of any Dangerous Substance into any
part of the environment; or

 
 
(b)
any accident, fire, explosion or sudden event which is directly or indirectly
caused by or attributable to any Dangerous Substance; or

 
 
(c)
any other pollution of the environment.

 
Environmental Law means any national or supranational law, regulation or
directive concerning the protection of human health or the environment or
concerning Dangerous Substances.
 
Environmental License means any authorization by any Environmental Law.
 
ERISA means the United States Employee Retirement Income Security Act of 1974,
as amended.
 
ERISA Affiliate means each trade or business, whether or not incorporated, that
would be treated as a single employer with the Borrower under section 414 of the
United States Internal Revenue Code of 1986, as amended.  When any provision of
this Agreement relates to a past event, the term ERISA Affiliate includes any
person that was an ERISA Affiliate of Borrower at the time of that past event.
 
Event of Default means an event specified as such in Clause 17.1 (Events of
Default).
 
Facility means the SEK 1,000,000,000 revolving credit facility, made available
under this Agreement as set out in Clause 2.1 (Revolving Credit Facility).
 
Facility Office means the office(s) through which the Lender will perform all or
any of its obligations under this Agreement.
 
Finance Document means this Agreement or any other document designated as such
by the Lender and the Borrower.
 
Financial Indebtedness means any indebtedness in respect of:
 
 
(a)
monies borrowed;

 
 
(b)
any debenture, bond, note, loan stock or other security;

 
 
(c)
any acceptance credit;

 
 
(d)
receivables sold or discounted (otherwise than on a non-recourse basis);

 
 
(e)
the acquisition cost of any asset to the extent payable before or after the time
of acquisition or possession by the party liable where the advance or deferred
payment is arranged primarily as a method of raising finance or financing the
acquisition of that asset;

 
 
(f)
any lease entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;

 
 
(g)
any currency swap or interest swap, cap or collar arrangement or other
derivative instrument (and when calculating the value of any such transaction,
only the marked-to-market value shall be taken into account);

 
 
GRAPHIC [seb.jpg]
 
 
(h)
any amount raised under any other transaction having the commercial effect of a
borrowing or raising of money; or

 
 
(i)
any guarantee, indemnity or similar assurance against financial loss of any
person.

 
Group means the Borrower and its Subsidiaries.
 
Interest Period means each period determined in accordance with Clause 8
(Interest Periods).
 
Loan means, subject to Clause 8 (Interest Periods), the principal amount of each
borrowing by the Borrower under this Agreement or the principal amount
outstanding of that borrowing.
 
Margin means 1.50 per cent. per annum.
 
Margin Stock has the meaning assigned to such term in Regulation U of the Board.
 
Material Group Member means any Subsidiary of the Borrower:
 
 
(a)
(i)
the book value of whose assets (consolidated if it itself has Subsidiaries)
equals or exceeds 3 per cent. of the book value of the consolidated total assets
of the Group; or

 
 
(ii)
whose revenues (consolidated if it itself has Subsidiaries) equal or exceed
3 per cent. of the revenues of the Group taken as a whole; or

 
 
(iii)
whose trading profits (consolidated if it itself has Subsidiaries) before
interest and tax equal or exceed 3 per cent. of the trading profits before
interest and tax of the Group as a whole,

 
as determined by reference to the most recent accounts of the Subsidiary and the
most recent consolidated accounts of the Group; or
 
 
(b)
any Subsidiary of the Borrower which becomes a member of the Group after the
date of the latest consolidated accounts of the Group at the time of
determination and which would fulfil any of the tests in (a)(i), (ii) or (iii)
above if tested on the basis of its latest accounts (consolidated if it itself
has Subsidiaries) and those latest accounts of the Group; or

 
 
(c)
prior to the delivery of each set of accounts pursuant to Clause 16.2 (Financial
information), any Subsidiary of the Borrower to which has been transferred
(whether by one transaction or a series of transactions, related or not) the
whole or substantially the whole of the assets of a Subsidiary which immediately
prior to such transaction or any of such transactions was a Material Group
Member.

 
Material Subsidiary means any Subsidiary of the Borrower:
 
 
(a)
(ii)
the book value of whose assets (consolidated if it itself has Subsidiaries)
equals or exceeds 10 per cent. of the book value of the consolidated total
assets of the Group; or

 
 
(ii)
whose revenues (consolidated if it itself has Subsidiaries) equal or exceed
10 per cent. of the revenues of the Group taken as a whole; or

 
 
(iii)
whose trading profits (consolidated if it itself has Subsidiaries) before
interest and tax equal or exceed 10 per cent. of the trading profits before
interest and tax of the Group as a whole,

 
 
GRAPHIC [seb.jpg]
 
as determined by reference to the most recent accounts of the Subsidiary and the
most recent consolidated accounts of the Group; or
 
 
(b)
any Subsidiary of the Borrower which becomes a member of the Group after the
date of the latest consolidated accounts of the Group at the time of
determination and which would fulfil any of the tests in (a)(i), (ii) or (iii)
above if tested on the basis of its latest accounts (consolidated if it itself
has Subsidiaries) and those latest accounts of the Group; or

 
 
(c)
prior to the delivery of each set of accounts pursuant to Clause 16.2 (Financial
information), any Subsidiary of the Borrower to which has been transferred
(whether by one transaction or a series of transactions, related or not) the
whole or substantially the whole of the assets of a Subsidiary which immediately
prior to such transaction or any of such transactions was a Material Subsidiary.

 
Maturity Date means 20 October 2010.
 
Moody's means Moody's Investors Service, Inc.
 
Multiemployer Plan means a "multiemployer plan" within the meaning of section
3(37) or 4001(a)(3) of ERISA.
 
Original Group Accounts means the audited consolidated accounts of the Group for
the year ended 31 December 2007.
 
Party means a party to this Agreement.
 
Plan means an "employee benefit plan" within the meaning of section 3(3) of
ERISA maintained by the Borrower or any ERISA Affiliate currently or at any time
within the last five years, or to which the Borrower or any ERISA Affiliate is
required to make payments or contributions or has made payments or contributions
within the past five years.
 
Rate Fixing Day means the second Business Day before the first day of an
Interest Period for a Loan or such other day as is generally treated as the rate
fixing day by market practice in the relevant interbank market for leading banks
to give quotations for deposits in the relevant currency for delivery on the
first day of the relevant Interest Period, as determined by the Lender.
 
Rating Agency means Moody's or Standard & Poor's.
 
Reference Banks means the Lender, Svenska Handelsbanken AB (publ) and Nordea AB
(publ).
 
Reportable Event means any of the events set forth in section 4043 of ERISA or
the related regulations.
 
Request means a request made by the Borrower for a Loan, substantially in the
form of Schedule 2.
 
Restricted Margin Stock means Margin Stock owned by the Borrower or any member
of the Group, which represents not more than 33⅓ per cent. of the aggregate
value (determined in accordance with Regulation U of the Board), on a
consolidated basis, of the assets of the Borrower and all members of the Group
(other than Margin Stock) that are subject to the provisions of Clause 16
(Undertakings) (including, without limitation, Clauses 16.8 (Negative pledge)
and 16.9 (Transactions similar to security)).
 
Screen Rate means in relation to STIBOR, the appropriate rate for the relevant
period, displayed on the appropriate page of either the Reuters or the Bloomberg
Screen (as selected by the Lender and notified to the Borrower).  If the
relevant page is replaced or the service ceases to be available, the Lender may
(after consultation with the Borrower) specify another page or service
displaying the appropriate rate.
 
GRAPHIC [seb.jpg]
 
Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
the effect of conferring security.
 
SEK and Swedish Kronor means the lawful currency for the time being of Sweden.
 
Standard & Poor's means Standard & Poor's Rating Group, a division of
McGraw-Hill Companies, Inc.
 
STIBOR means for an Interest Period of any Loan or overdue amount in Swedish
Kronor:
 
 
(a)
the Screen Rate; or

 
 
(b)
if no Screen Rate is available for that Interest Period of that Loan or overdue
amount, the arithmetic mean (rounded upwards to four decimal places) of the
rates as supplied to the Lender at its request quoted by Reference Banks to
leading banks in the Swedish interbank market,

 
as at 11.00 a.m. (Swedish time) on the Rate Fixing Day for the offering of
deposits in Swedish Kronor for a period comparable to that Interest Period.
 
Subsidiary means an entity from time to time of which a person has direct or
indirect control or owns directly or indirectly more than fifty per cent. (50%)
of the share capital or similar right of ownership.
 
Unrestricted Margin Stock means any Margin Stock owned by the Borrower or any
member of the Group which is not Restricted Margin Stock.
 
1.2
Construction

 
 
(a)
In this Agreement, unless the contrary intention appears, a reference to:

 
 
(i)
an amendment includes a supplement, or re-enactment and amended is to be
construed accordingly;

 
assets includes present and future properties, revenues and rights of every
description;
 
an authorization includes an authorization, consent, approval, resolution,
licence, exemption, filing, registration and notarization;
 
control means the power to direct the management and policies of an entity by
controlling 50 per cent. or more of voting capital, whether through the
ownership of voting capital, by contract or otherwise;
 
know your customer requirements are the identification checks that the Lender
requests in order to meet its obligations under any applicable law or regulation
to identify a person who is (or is to become) its customer;
 
a material adverse effect means:
 
 
(A)
a material adverse effect on the business or financial condition of the Borrower
or the Group as a whole; or

 
 
GRAPHIC [seb.jpg]
 
 
(B)
a material adverse effect on the ability of the Borrower to perform its
obligations under any of the Finance Documents.

 
a month is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that:
 
 
(A)
if there is no numerically corresponding day in the month in which that period
ends, that period shall end on the last Business Day in that calendar month; or

 
 
(B)
if an Interest Period commences on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which it is to end;

 
a person includes any individual, company, unincorporated association or body of
persons (including a partnership, joint venture or consortium), government,
state, agency, international organisation or other entity;
 
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
inter-governmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;
 
winding up also includes amalgamation, reconstruction, reorganisation,
administration, dissolution, liquidation, merger or consolidation and any
equivalent or analogous procedure under the law of any jurisdiction (but, for
the avoidance of doubt, reorganisation does not include a mere transfer of
assets from one member of the Group to another whether the transferor continues
to exist);
 
 
(ii)
a provision of law is a reference to that provision as amended or re-enacted;

 
 
(iii)
a Clause or a Schedule is a reference to a clause of or a schedule to this
Agreement;

 
 
(iv)
a person includes its successors, transferees and assigns;

 
 
(v)
a Finance Document or another document is a reference to that Finance Document
or other document as amended; and

 
 
(vi)
a time of day is a reference to Stockholm time.

 
 
(b)
Unless the contrary intention appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 
 
(c)
The index to and the headings in this Agreement are for convenience only and are
to be ignored in construing this Agreement.

 
2.
FACILITY

 
2.1
Revolving Credit Facility

Subject to the terms of this Agreement, the Lender grants to the Borrower a
revolving credit facility in an aggregate amount equal to the Commitment.
 
 
GRAPHIC [seb.jpg]
 
3.
PURPOSE

 
 
(a)
The Borrower shall apply each Loan towards its general corporate purposes.

 
 
(b)
Without affecting the obligations of the Borrower in any way, the Lender is not
bound to monitor or verify the application of any Loan.

 
4.
CONDITIONS PRECEDENT

 
4.1
Documentary conditions precedent

 
The Borrower may not deliver the first Request until the Lender has notified the
Borrower that it has received all of the documents set out in Schedule 1 in form
and substance satisfactory to it, and the Lender has received the documentation
and other evidence requested by it under Clause 16.23(a) (Know your customer
requirements).
 
4.2
Further conditions precedent

 
The obligation of the Lender to disburse any Loan is subject to the further
conditions precedent that:
 
 
(a)
on both the date of the Request and the Drawdown Date:

 
 
(i)
the representations and warranties in Clause 15 (Representations and Warranties)
to be repeated on those dates are correct and will be correct immediately after
the Loan is made; and

 
 
(ii)
no Default is outstanding or might result from the Loan.

 
5.
UTILISATION

 
5.1
Drawdown

 
The Borrower may borrow a Loan if the Lender receives from the Borrower, not
later than 10.00 a.m. two Business Days before the proposed Drawdown Date a duly
completed Request.  Each Request is irrevocable.
 
5.2
Completion of Requests

 
A Request will not be regarded as having been duly completed unless:
 
 
(a)
the Drawdown Date is a Business Day falling within the Availability Period;

 
 
(b)
the amount of the Loan is:

 
 
(i)
a minimum of SEK 250,000,000 and an integral multiple of SEK 50,000,000; or

 
 
(ii)
the balance of the relevant undrawn Commitment; or

 
 
(iii)
such other amount as the Lender may agree;

 
 
(c)
the Interest Period selected complies with Clause 8 (Interest Periods) and does
not extend beyond the Maturity Date; and

 
 
(d)
the payment instructions comply with Clause 10 (Payments).

 
GRAPHIC [seb.jpg]
 
 
Each Request must specify one Loan only, but the Borrower may, subject to the
other terms of this Agreement, deliver more than one Request on any one day.
 
6.
REPAYMENT

 
6.1
Repayment

 
The Borrower shall repay each Loan in full on the last day of its Interest
Period.
 
6.2
Re-borrowing

 
Subject to the other terms of this Agreement, any amounts repaid under Clause
6.1 (Repayment) may be re-borrowed.
 
7.
PREPAYMENT AND CANCELLATION

 
7.1
Automatic cancellation

 
The Commitment shall, to the extent not already voluntarily cancelled under
Clause 7.2 (Voluntary cancellation) or Clause 7.3 (Additional right of
prepayment and cancellation), be automatically cancelled in full on the Maturity
Date.
 
7.2
Voluntary cancellation

 
 
(a)
The Borrower may, subject to Clause 7.6 (Cancellation fee), by giving not less
than five days' prior written notice to the Lender (or such shorter period of
notice as the Lender may agree), cancel in whole or in part the undrawn amount
of the Commitments(but the cancellation in part of either shall be in a minimum
of SEK 250,000,000 and an integral multiple of SEK 50,000,000).

 
7.3
Additional right of prepayment and cancellation

 
If:
 
 
(a)
the Borrower is required to pay to the Lender any additional amounts under
Clause 11 (Taxes); or

 
 
(b)
the Borrower is required to pay to a Bank any amount under Clause 13 (Increased
Costs); or

 
 
(c)
Clause 12 (Market Disruption) is in operation but no agreement has been reached
under Clause 12.3 (Substitute basis),

 
then, without prejudice to the obligations of the Borrowers under those Clauses,
the Borrower may, subject to Clause 7.6 (Cancellation fee), whilst the relevant
circumstances continue, serve a notice of prepayment and cancellation on the
Lender.  On the date falling five Business Days after the date of service of the
notice:
 
 
(i)
the Borrower shall prepay the Lender all the Loans; and

 
 
(ii)
the Commitments shall be cancelled.

 
7.4
Mandatory Prepayment

 
If, at any time after the date of this Agreement:
 
GRAPHIC [seb.jpg]
 
 
(a)
it is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents; or

 
 
(b)
any single person, or group of persons acting in concert, acquires control of
the Borrower; or

 
 
(c)
then the Lender may by notice to the Borrower:

 
 
(i)
subject to Clause 7.6 (Cancellation fee) cancel the Commitments; and/or

 
 
(ii)
demand that all or part of the Loans, together with accrued interest and all
other amounts accrued under the Finance Documents, be repaid forthwith,
whereupon they shall be repaid forthwith.

 
7.5
Miscellaneous provisions

 
 
(a)
Any notice of prepayment and cancellation or notice of cancellation under this
Agreement is irrevocable.

 
 
(b)
All prepayments under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, Clause 7.6
(Cancellation fee) and Clause 21.2 (Other indemnities), without premium or
penalty.  All cancellations under this Agreement are subject to a cancellation
fee in accordance with Clause 7.6 (Cancellation fee).

 
 
(c)
No prepayment or cancellation is permitted except in accordance with the express
terms of this Agreement.

 
 
(d)
No amount of a Commitment which is cancelled under this Agreement may
subsequently be reinstated.

 
 
(e)
No amount prepaid under this Agreement may subsequently be re-borrowed.

 
7.6
Cancellation fee

 
If the Facility is cancelled in whole or in part in accordance with this Clause
7, the Borrower shall pay to the Lender a fee amounting to 0.525 per cent. per
annum of the amount so cancelled if such cancellation occurs prior to the end of
the Availability Period. The cancellation fee shall be calculated from the date
of cancellation until the Maturity Date. Such cancellation fee shall be
immediately due and payable on the date of cancellation.
 
8.
INTEREST PERIODS

 
8.1
General

 
Each Loan has one Interest Period only.
 
8.2
Selection

 
 
(a)
The Borrower may select an Interest Period for a Loan in the relevant
Request.  Each Interest Period for a Loan will commence on its Drawdown Date.

 
 
(b)
Subject to the following provisions of this Clause 8 each Interest Period for a
Loan will be one, two, three or six months or any other period agreed by the
Borrower and the Lender;

 
 
(c)
No more than five Loans with Interest Periods of one month may be outstanding at
any time.

 
GRAPHIC [seb.jpg]
 
 
8.3
Non-Business Days

 
If an Interest Period for a Loan would otherwise end on a day which is not a
Business Day, that Interest Period shall instead end on the next Business Day in
that calendar month (if there is one) or the preceding Business Day (if there is
not).
 
8.4
Overrunning of the Maturity Date

 
If an Interest Period in respect of a Loan borrowed under the Facility would
otherwise overrun the Maturity Date, it shall be shortened so that it ends on
the Maturity Date.
 
8.5
Notification

 
The Facility Agent shall notify each relevant Party of the duration of each
Interest Period promptly after ascertaining its duration.
 
9.
INTEREST

 
9.1
Interest rate

 
The rate of interest on each Loan for its Interest Period is the rate per annum
determined by the Lender to be the aggregate of the applicable:
 
 
(i)
Margin; and

 
 
(ii)
STIBOR.

 
9.2
Due dates

 
Except as otherwise provided in this Agreement, accrued interest on each Loan is
payable by the Borrower on the last day of the Interest Period for that Loan and
also, if the Interest Period is longer than six months, on the dates falling at
six monthly intervals after the first day of that Interest Period.
 
9.3
Default interest

 
 
(a)
If the Borrowerr fails to pay any amount payable by it under the Finance
Documents, it shall forthwith on demand by the Lender pay interest on the
overdue amount from the due date up to the date of actual payment, as well after
as before judgment, at a rate (the default rate) determined by the Lender to be
one per cent. per annum above the higher of:

 
 
(i)
the rate on the overdue amount under Clause 9.1 (Interest rate) immediately
before the due date (if of principal) and the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
of the overdue amount for such successive Interest Periods of such duration as
the Lender may determine (a Designated Interest Period).

 
 
(b)
The default rate will be determined by reference to STIBOR on each Business Day
or the first day of, or two Business Days before the first day of, the relevant
Designated Interest Period, as appropriate.

 
 
(c)
If the default rate is to be determined by reference to STIBOR and the Lender
determines that deposits in the currency of the overdue amount are not at the
relevant time being made available by the Reference Banks to leading banks in
the Stockholm interbank market, the default rate will be determined by reference
to the cost of funds to the Lender from whatever sources it may select.

 
GRAPHIC [seb.jpg]
 
 
 
(d)
Default interest will be compounded at the end of each Designated Interest
Period.

 
9.4
Notification of rates of interest

 
The Lender shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.
 
10.
PAYMENTS

 
10.1
Place

 
All payments by the Borrower under the Finance Documents shall be made to the
Lender to its account at such office or bank in Stockholm as it may notify to
the Borrower for this purpose.
 
10.2
Funds

 
Payments under the Finance Documents to the Lender shall be made for value on
the due date at such times and in such funds as the Lender may specify as being
customary at the time for the settlement of transactions in SEK in the place for
payment.
 
10.3
Distribution

 
The Lender may apply any amount received by it for the Borrower in or towards
payment (on the date and funds of receipt) of any amount due from the Borrower
under the Finance Documents.
 
10.4
Currency

 
All amounts payable under the Finance Documents are payable in SEK.
 
10.5
Set-off and counterclaim

 
All payments made by the Borrower under the Finance Documents shall be made
without set-off or counterclaim.
 
10.6
Non-Business Days

 
 
(a)
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment shall instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

 
 
(b)
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 
10.7
Partial payments

 
 
(a)
If the Lender receives a payment insufficient to discharge all the amounts then
due and payable by the Borrower under the Finance Documents, the Lender shall
apply that payment towards the obligations of the Borrower under the Finance
Documents in the following order:

 
 
(i)
first, in or towards payment pro rata of any unpaid, fees, costs and expenses of
the Lender under the Finance Documents;

 
 
(ii)
secondly, in or towards payment pro rata of any accrued interest due but unpaid
under this Agreement;

 
GRAPHIC [seb.jpg]
 
 
 
(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 
 
(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
 
(b)
Paragraphs (a) above will override any appropriation made by the Borrower.

 
11.
TAXES

 
11.1
Gross-up

 
All payments by the Borrower under the Finance Documents shall be made without
any deduction and free and clear of and without any deduction for or on account
of any taxes, except to the extent that the Borrower is required by law to make
payment subject to any taxes.  If any tax or amounts in respect of tax must be
deducted, or any other deductions must be made, from any amounts payable or paid
by the Borrower under the Finance Documents, the Borrower shall pay such
additional amounts as may be necessary to ensure that the Lender receives a net
amount equal to the full amount which it would have received had payment not
been made subject to tax or any other deduction.
 
11.2
Tax receipts

 
All taxes required by law to be deducted or withheld by the Borrower from any
amounts paid or payable under the Finance Documents shall be paid by the
Borrower when due and the Borrower shall, within 15 days of the payment being
made, deliver to the Lender evidence satisfactory to it (including all relevant
tax receipts) that the payment has been duly remitted to the appropriate
authority.
 
11.3
Tax indemnity

 
 
(a)
Without prejudice to the provisions of Clause 11.1 (Gross-up), if the Lender is
required to make any payment on account of a Nonexcluded Tax on or in relation
to any amounts paid or payable from the Borrower under the Finance Documents
(including, without limitation, any sum received or receivable under this Clause
11) or any such liability in respect of any such payment is asserted, imposed,
levied or assessed against such the Lender, the Borrower shall, upon demand of
the Lender, promptly indemnify the Lender against such payment or liability,
together with any interest, penalties and expenses payable or incurred in
connection therewith, except and to the extent that:

 
 
(i)
such liability or interest, penalties or expenses arises as a result of failure
by the Lender to make any payment by the latest date legally permitted; or

 
 
(ii)
such liability or interest, penalties or expenses arises out of a failure to
comply with the relevant filing, certification or other reporting requirements
stipulated by the relevant tax authority in the jurisdiction of the Lender in
connection with such requirement to make any such payment on account of tax.

 
 
(b)
For the purposes of paragraph (a) above, Nonexcluded Tax shall mean all taxes
(including withholding taxes collected at source of payment) other than:

 
 
(i)
taxes imposed on net income;

 
GRAPHIC [seb.jpg]
 
 
(ii)
taxes imposed by the jurisdiction in which the Lender is organised by virtue of
such party being organised in such jurisdiction; and

 
 
(iii)
taxes imposed by the jurisdiction in which the Lender is located or doing
business by virtue of such party being so located or doing business.

 
11.4
Indemnity claims

 
If the Lender is intending to make a claim pursuant to Clause 11.3 (Tax
indemnity) it shall, promptly upon becoming aware of the circumstances giving
rise to such claim, notify the Borrower thereof.
 
11.5
U.S. Taxation - delivery of forms and statements

 
 
(a)
Within 31 days after the date of this Agreement, the Lender (which is not a
United States person as such term is defined in section 7701(a)(30) of the Code)
shall submit to the Borrower duly completed and signed copies of either:

 
 
(i)
Form W-8BEN (entitling the Lender to a complete exemption from withholding on
all amounts to be received by it, including fees, under the Finance Documents);
or

 
 
(ii)
Form W-8ECI (relating to all amounts to be received by the Lender, including
fees, under the Finance Documents),

 
of the United States Internal Revenue Service.
 
 
(b)
Any New Bank (as defined in Clause 24.2 (Transfers by Banks)) shall comply with
the provisions of paragraph (a) above within 31 days, or earlier if requested,
of it becoming a New Bank under this Agreement.

 
 
(c)
Other than as set out in paragraphs (a) and (b) above, the Lender (and any New
Bank) shall submit to the Borrower such additional duly completed and signed
copies of the applicable forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may be:

 
 
(i)
reasonably requested by the Borrower from the Lender (or New Bank); and or

 
 
(ii)
required under then current United States law or regulations to determine the
United States withholding taxes on payment in respect of all amounts to be
received by the Lender (or New Bank), including fees, under the Finance
Documents.

 
 
(d)
Upon the request of the Borrower, any New Bank that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower duly completed Internal Revenue Service Form W-9, establishing that it
is such a United States person.

 
 
(e)
If the Lender (or any New Bank) determines that it is unable to submit any form
or certificate that it is obliged to submit pursuant to this Clause 11.5, or
that any information or declaration contained in any such form or certificate
previously submitted has either ceased or will cease to be true, accurate and
complete in all respects, it shall promptly notify the Borrower of such fact.

 
GRAPHIC [seb.jpg]
 
 
12.
MARKET DISRUPTION

 
12.1
Absence of quotations

 
If STIBOR is to be determined by reference to the Reference Banks but a
Reference Bank does not supply an offered rate by 11.30 a.m. on a Rate Fixing
Day, STIBOR shall, subject to Clause 12.2 (Market disruption), be determined on
the basis of the quotations of the remaining Reference Banks.
 
12.2
Market disruption

 
 
(a)
If a Market Disruption Event occurs in relation to the Loan for any Interest
Period, then the rate of interest on the Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:

 
 
(i)
0.40 per cent. per annum.; and

 
 
(ii)
the rate notified to the Borrower as soon as practicable and in any event before
interest is due to be paid in respect of that Interest Period, to be that which
expresses as a percentage rate per annum the cost to the Lender of funding the
Loan from whatever source it may reasonably select (such calculation of cost
shall be certified in reasonable detail and disclosed to the Borrower).

 
 
(b)
In this Agreement Market Disruption Event means at or about 11.30 a.m. on the
Rate Fixing Date for the relevant Interest Period STIBOR is not available and
none or only one of the Reference Banks supplies a rate to the Lender to
determine STIBOR for the relevant Interest Period.

 
12.3
Substitute basis

 
So long as any alternative basis is in force in accordance with Clause 12.2(a)
above the Lender shall from time to time (but at least weekly) review whether or
not the circumstances referred to in Clause 12.2(b) still prevail with a view to
returning to the normal interest provisions of this Agreement with respect to
future Interest Periods. If the Lender determines that such circumstances no
longer prevail, it shall promptly notify the Borrower.
 
13.
INCREASED COSTS

 
13.1
Increased costs

 
 
(a)
Subject to Clause 13.2 (Exceptions), the Borrower shall forthwith on demand by
the Lender pay to the Lender the amount of any increased cost incurred by it or
any of its Affiliates as a result of:

 
 
(i)
the introduction of, or any change in, or any change in the interpretation of,
any law or regulation; or

 
 
(ii)
compliance with any regulation made after the date of this Agreement,

 
(including any law or regulation relating to taxation, change in currency of a
country, or reserve asset, special deposit, cash ratio, liquidity or capital
adequacy requirements or any other form of banking or monetary control).
 
GRAPHIC [seb.jpg]
 
 
(b)
In this Agreement increased cost means:

 
 
(i)
an additional cost incurred by the Lender or any of its Affiliates as a result
of it having entered into, or performing, maintaining or funding its obligations
under, this Agreement; or

 
 
(ii)
that portion of an additional cost incurred by the Lender or any of its
Affiliates in making, funding or maintaining all or any advances comprised in a
class of advances formed by the Loans made or to be made under this Agreement as
is attributable to the Lender making, funding or maintaining those
participations; or

 
 
(iii)
a reduction in any amount payable to the Lender or any of its Affiliates or the
effective return to the Lender or any of its Affiliates under this Agreement or
(to the extent that it is attributable to this Agreement) on its capital; or

 
 
(iv)
the amount of any payment made by the Lender or any of its Affiliates, or the
amount of any interest or other return foregone by the Lender or any of its
Affiliates, calculated by reference to any amount received or receivable by the
Lender or any of its Affiliates from the Borrower under this Agreement.

 
 
(c)
As soon as practicable after becoming aware that the Borrower is liable, or will
become liable, to pay any amount in accordance with the provisions of paragraph
(a) above, the Lender will notify the Borrower accordingly.

 
13.2
Exceptions

 
Clause 13.1 (Increased costs) does not apply to any increased cost:
 
 
(a)
compensated for by the operation of Clause 11 (Taxes); or

 
 
(b)
attributed to any change in the rate of, or change in the basis of calculating,
tax on the overall net income of the Lender (or the overall net income of a
division or branch of the Lender) imposed in the jurisdiction in which its
principal office for the time being is situate.

 
13.3
Claims

 
If the Lender is intending to make a claim for an Increased Cost, it must
provide the Borrower with a certificate confirming the amount of, and the events
giving rise to, the claim.
 
14.
ILLEGALITY

 
If it is or becomes unlawful in any jurisdiction for the Lender to give effect
to any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan, then:
 
 
(a)
the Lender may notify the Borrower accordingly; and

 
 
(b)
ii)
the Borrower shall forthwith prepay the participations of the Lender in all the
Loans made to it; and

 
 
(ii)
the Commitments of the Lender shall forthwith be cancelled.

 
GRAPHIC [seb.jpg]
 
15.
REPRESENTATIONS AND WARRANTIES

 
15.1
Representations and warranties

 
The Borrower makes the representations and warranties set out in this Clause 15
to the Lender.
 
15.2
Status

 
 
(a)
It is a corporation, duly incorporated and validly existing under the laws of
the jurisdiction of its incorporation; and

 
 
(b)
each Material Group Member has the power to own its assets and carry on its
business as it is being conducted.

 
15.3
Powers and authority

 
It has the power to enter into and perform, and has taken all necessary action
to authorize the entry into, performance and delivery of, the Finance Documents
to which it is or will be a party and the transactions contemplated by those
Finance Documents.
 
15.4
Legal validity

 
Each Finance Document to which it is or will be a party constitutes, or when
executed in accordance with its terms will constitute, its legal, valid and
binding obligation enforceable in accordance with its terms.
 
15.5
Non-conflict

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party do not and will not:
 
 
(a)
conflict with any law or regulation or judicial or official order; or

 
 
(b)
conflict with the constitutional documents of the Borrower; or

 
 
(c)
conflict with any document which is binding upon the Borrower or any asset of
the Borrower.

 
15.6
No default

 
 
(a)
No Default is outstanding or might result from the making of any Loan; and

 
 
(b)
no other event is outstanding which constitutes (or with the giving of notice,
lapse of time, determination of materiality or the fulfilment of any other
applicable condition or any combination of the foregoing, would constitute) a
default under any document which is binding on any member of the Group or any
asset of any member of the Group to an extent or in a manner which could
reasonably be expected to have a material adverse effect.

 
15.7
Authorizations

 
 
(a)
All authorizations which would reasonably be considered to be required in
connection with the entry into, performance, validity and enforceability of, and
the transactions contemplated by, the Finance Documents to which it is a party
have been obtained or effected (as appropriate) and are in full force and
effect.

 
GRAPHIC [seb.jpg]
 
 
(b)
All acts, conditions and things required to be done, fulfilled and performed
under the laws of the United States of America in order to make the Finance
Documents admissible in evidence in the United States of America have been done,
fulfilled and performed.

 
15.8
Accounts

 
The audited consolidated accounts of the Group most recently delivered to the
Lender (which, at the date of this Agreement, are the Original Group Accounts):
 
 
(i)
have been prepared in accordance with accounting principles and practices
generally accepted in the U.S.A. consistently applied; and

 
 
(ii)
fairly represent the consolidated financial condition of the Group as at the
date to which they were drawn up.

 
15.9
Litigation

 
 
(a)
Other than as specifically disclosed to the Lender prior to the date of this
Agreement, no litigation, arbitration or administrative proceedings are current
or, to its knowledge, pending or threatened, which might, if adversely
determined, have a material adverse effect.

 
 
(b)
In respect of any litigation, arbitration or administrative proceedings
disclosed to the Lender prior to the date of this Agreement, there has been no
development in the conduct of those proceedings which might have a material
adverse effect.

 
15.10
Taxes on payments

 
It will not be required to make any deduction or withholding from any payment it
may make to the Lender under the Finance Documents.
 
15.11
No immunity

 
In any proceedings taken in the United States of America, or any other relevant
state or jurisdiction, in relation to the Finance Documents, it will not be
entitled to claim for itself or any of its assets immunity from suit, execution,
attachment or other legal process.
 
15.12
Pari passu ranking

 
Its obligations under the Finance Documents will rank at least pari passu with
the claims of all its other unsecured creditors save those whose claims are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws of general application.
 
15.13
Winding up: re-organisation etc.

 
It has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of its knowledge and belief)
threatened against it for its winding-up, dissolution, administration or
re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets or revenues.
 
15.14
Environmental Law

 
Other than as specifically disclosed to the Lender prior to the date of this
Agreement, the Borrower is and has been in compliance with all applicable
Environmental Laws and Environmental Licences in all material respects and, so
far as it is aware, there are no circumstances that may at any time prevent or
interfere with continued compliance by it with all applicable Environmental Laws
and Environmental Licences in all material respects.  Other than as disclosed to
the Lender prior to the date of this Agreement, no Environmental Claim is
pending or, to the best of its knowledge, threatened against it or any of its
properties.
 
GRAPHIC [seb.jpg]
 
 
15.15
ERISA

 
Each Plan of the Borrower and their respective ERISA Affiliates complies in all
material respects with all applicable requirements of law and regulation.  No
Reportable Event has occurred with respect to any Plan which might have a
material adverse effect, and no steps have been taken to terminate any
Plan.  The Borrower has not, and no Subsidiary or ERISA Affiliate of the
Borrower has, had a complete or partial withdrawal from any Multiemployer Plan
or initiated any steps to do so.
 
15.16
Investment Company Act

 
The Borrower is neither an ”investment company” nor a company "controlled" by an
"investment company", within the meaning of the United States Investment Company
Act of 1940, as amended.
 
15.17
Public Utility Holding Company and Federal Power Act

 
The Borrower is not a "holding company", nor an "affiliate" of a "holding
company" nor a "subsidiary company" of a "holding company", within the meaning
of, or otherwise subject to regulation under, the United States Public Utility
Holding Company Act of 1935, as amended.  The Borrower is neither a "public
utility" within the meaning of, nor otherwise subject to regulation under, the
United States Federal Power Act.
 
15.18
Other regulation

 
The Borrower is not subject to regulation under any United States Federal or
State statute or regulation that limits its ability to incur or guarantee
indebtedness.
 
15.19
Margin Stock

 
 
(a)
The proceeds of the Loans have been and will be used only for the purposes
described in Clause 3 (Purpose).

 
 
(b)
The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations U and
X of the Board of Governors of the United States Federal Reserve System).

 
 
(c)
None of the transactions contemplated in this Agreement (including, without
limitation, the borrowings hereunder and the use of the proceeds thereof) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934 (or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X).

 
15.20
Solvency

 
 
(a)
The Borrower has not incurred and does not intend to incur or believe it will
incur debts beyond its ability to pay as they mature.

 
 
(b)
The Borrower has made no transfer or incurred any obligation under this
Agreement with the intent to hinder, delay or defraud any of its present or
future creditors.

 
GRAPHIC [seb.jpg]
 
 
(c)
For purposes of this Clause 15.20:

 
 
(i)
debt means any liability on a claim;

 
 
(ii)
claim means (A) any right to payment, whether or not that right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or (B) any right
to an equitable remedy for breach of performance if that breach gives rise to
payment, whether or not the right to an equitable remedy is reduced to judgment,
fixed, contingent, matured, unmatured, disputed, undisputed, secured or
unsecured; and

 
 
(iii)
terms used in this Clause 15.20 shall be construed in accordance with the
applicable United States bankruptcy and New York fraudulent conveyance statutes
and the related case law.

 
15.21
Stamp duties

 
No stamp or registration duty or similar taxes or charges are payable in respect
of any Finance Document.
 
15.22
No Security Interests

 
Other than as permitted by the provisions of Clause 16.8 (Negative pledge), no
Security Interest exists over all or any of its present or future revenues or
assets.
 
15.23
Material adverse change

 
There has been no material adverse change in the condition (financial or
otherwise) of the Borrower or the Group as a whole since the date of the
Original Group Accounts.
 
15.24
Jurisdiction/governing law

 
 
(a)
Its:

 
 
(i)
irrevocable submission under this Agreement to the jurisdiction of the courts of
Sweden;

 
 
(ii)
agreement that this Agreement is governed by Swedish law; and

 
 
(iii)
agreement not to claim any immunity to which it or its assets may be entitled,

 
are legal, valid and binding under the laws of its jurisdiction of
incorporation; and
 
 
(b)
any judgment obtained in Sweden will be recognised and be enforceable by the
courts of its jurisdiction of incorporation.

 
15.25
United States laws

 
 
(a)
In this Subclause:

 
Anti-Terrorism Law means each of:
 
 
(i)
Executive Order No. 13224 on Terrorist Financing: Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism issued September 23, 2001, as amended by Order 13268 (as so amended,
the Executive Order);

 
GRAPHIC [seb.jpg]
 
 
 
(ii)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act);

 
 
(iii)
the Money Laundering Control Act of 1986, 18 U.S.C. sect. 1956; and

 
 
(iv)
any similar law relating to terrorism or money laundering enacted in the United
States of America subsequent to the date of this Agreement.

 
Restricted Party means any person listed:
 
 
(i)
in the Annex to the Executive Order;

 
 
(ii)
on the "Specially Designated Nationals and Blocked Persons" list maintained by
the Office of Foreign Assets Control of the United States Department of the
Treasury; or

 
 
(iii)
in any successor list to either of the foregoing.

 
 
(b)
To the best of its knowledge, neither it nor any of its Affiliates:

 
 
(i)
is, or is controlled by, a Restricted Party;

 
 
(ii)
has received funds or other property from a Restricted Party; or

 
 
(iii)
is in breach of or has been notified by any governmental or quasi-governmental,
regulatory or judicial body or agency that it is the subject of any action or
investigation under any Anti-Terrorism Law.

 
15.26
Times for making representations and warranties

 
The representations and warranties set out in this Clause 15:
 
 
(a)
are made on the date of this Agreement; and

 
 
(b)
(with the exception of Clause 15.23 (Material adverse change)) are deemed to be
repeated by the Borrower on the date of each Request and the first day of each
Interest Period with reference to the facts and circumstances then existing.

 
16.
UNDERTAKINGS

 
16.1
Duration

 
The undertakings in this Clause 16 remain in force from the date of this
Agreement for so long as any amount is or may be outstanding under this
Agreement or any Commitment is in force.
 
16.2
Financial information

 
The Borrower shall supply to the Lender:
 
 
(a)
as soon as the same are available (and in any event within 180 days of the end
of each of its financial years) its audited consolidated accounts for that
financial year.

 
GRAPHIC [seb.jpg]
 
 
(b)
as soon as the same are available (and in any event within 90 days of the end of
the first half-year of each of its financial years) its unaudited consolidated
accounts for that half-year.

 
 
(c)
as soon as the same are available (and in any event within 60 days of the end of
each financial quarter) its unaudited consolidated accounts for that financial
quarter.

 
16.3
Information - miscellaneous

 
The Borrower shall supply to the Lender:
 
 
(a)
all documents despatched by it to its shareholders (or any class of them) or its
creditors (or any class of them) at the same time as they are despatched; and

 
 
(b)
(unless already provided to the Lender) promptly upon becoming aware of them,
details of any litigation, arbitration or administrative proceedings which are
current, threatened or pending, and which might, if adversely determined, have a
material adverse effect on the financial condition of any Material Subsidiary or
on the Group as a whole or on the ability of the Borrower to perform its
obligations under this Agreement; and

 
 
(c)
promptly, such further information in the possession or control of any member of
the Group regarding its financial condition and operations as the Lender may
reasonably request; and

 
 
(d)
immediately upon its occurrence, details of any change in the credit rating
assigned to the Borrower's long term unsecured and unsubordinated debt by either
or both of the Rating Agencies.

 
16.4
Notification of Default

 
The Borrower shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon its occurrence.
 
16.5
Compliance certificates

 
The Borrower shall supply to the Facility Agent:
 
 
(a)
within five Business Days of delivery of the accounts specified in Clause 16.2,
(a), (b) and (c) (Financial information); and

 
 
(b)
promptly at any other time, if the Lender so requests, a Compliance Certificate
signed by one of its senior officers on its behalf (substantially in the form
set out in Schedule 3 (Form of Compliance Certificate)):

 
 
(i)
setting out computations as to compliance with Clause 16.22 (Subsidiary
Borrowings) as at the date at which the accounts referred to in paragraph (a)
above were drawn up;

 
 
(ii)
confirming the credit ratings which currently apply to the Lender's long term
unsecured and unsubordinated debt; and

 
 
(iii)
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.

 
GRAPHIC [seb.jpg]
 
16.6
Authorizations

 
The Borrower shall promptly:
 
 
(a)
obtain, maintain and comply with the terms of; and

 
 
(b)
supply certified copies to the Lender of,

 
any authorization required under any law or regulation to enable it to perform
its obligations under, or for the validity or enforceability of, any Finance
Document.
 
16.7
Pari passu ranking

 
The Borrower shall procure that its obligations under the Finance Documents do
and will rank at least pari passu with all its other present and future
unsecured obligations, except for obligations mandatorily preferred by law
applying to companies generally.
 
16.8
Negative pledge

 
 
(a)
The Borrower shall not, and shall procure that no member of the Group will,
create or permit to subsist any Security Interest on any of its assets (other
than Unrestricted Margin Stock).

 
 
(b)
Paragraph (a) does not apply to:

 
 
(i)
any lien arising by operation of law in the ordinary course of business and
securing amounts not more than 30 days overdue;

 
 
(ii)
any Security Interest disclosed in writing to the Lender prior to the execution
of this Agreement which secures Financial Indebtedness outstanding at the date
of this Agreement;

 
 
(iii)
any Security Interest arising in relation to set-off arrangements between cash
balances and bank borrowings with the same bank which arise in the ordinary
course of business;

 
 
(iv)
any Security Interest existing at the time of acquisition on or over any asset
acquired by a member of the Group after the date of this Agreement which was not
created in contemplation of or in connection with that acquisition, provided
that the principal amount secured by such Security Interest and outstanding at
the time of acquisition is not subsequently increased and the Security Interest
is discharged within three months;

 
 
(v)
in the case of any company which becomes a member of the Group after the date of
this Agreement, any Security Interest existing on or over its assets when it
becomes a member of the Group which was not created in contemplation of or in
connection with it becoming a member of the Group, provided that:

 
 
(A)
the principal amount secured by such Security Interest and outstanding when the
relevant company became a member of the Group is not increased;

 
 
(B)
no amount is secured by any such Security Interest which is not secured by the
relevant Security Interest when the relevant company becomes a member of the
Group; and

 
 
(C)
the Security Interest is discharged within three months;

 
GRAPHIC [seb.jpg]
 
 
(vi)
any Security Interest replacing any of the Security Interests permitted by
paragraphs (iv) and (v), provided that the amount secured by any replacement
Security Interest shall not exceed the amount outstanding and secured by the
original Security Interest at the time of the creation of the replacement
Security Interest, the value of the replacement asset over which the replacement
Security Interest is created does not exceed the value of the asset over which
the original Security Interest was held, the replacement Security Interest
secures the same obligations as the original Security Interest and such
replacement Security Interest is discharged within the original three-month
period specified in paragraphs (iv) and (v); and

 
 
(vii)
any other Security Interest provided that at the time that the Security Interest
is created, the aggregate amount of indebtedness secured by all Security
Interests permitted under this Clause 16.8(b)(vii) (other than those permitted
by subparagraphs 16.8(b)(i) - (vi) above), when taken together with the
aggregate value of financing raised or the amount involved in the financing of
an asset in transactions described in Clause 16.9 (Transactions similar to
security), does not exceed 5 per cent. of the book value of the consolidated
total assets of the Group, as determined by reference to the most recent
consolidated accounts of the Group delivered pursuant to Clause 16.2 (Financial
information).

 
16.9
Transactions similar to security

 
 
(a)
The Borrower shall not, and shall procure that no Material Subsidiary will:

 
 
(i)
sell, transfer or otherwise dispose of a material part of its assets (either in
one transaction or a series of transactions, whether related or not) on terms
whereby it is or may be leased to or re-acquired or acquired by a member of the
Group or any of its related entities; or

 
 
(i)
sell, transfer or otherwise dispose of any of its receivables on recourse terms,
except for the discounting of bills or notes in the ordinary course of trading,

 
 
(b)
in each case, in circumstances where the transaction is entered into primarily
as a method of raising finance or of financing the acquisition of an asset, save
where the aggregate of (a) financing raised or the amount involved in the
financing of the acquisition of an asset in transactions described in this
Clause 16.9 (Transactions similar to security) and (b) the Security Interests
permitted by Clause 16.8(b)(vii) (Negative pledge), does not exceed 5 per cent.
of the book value of the consolidated total assets of the Group, as determined
by reference to the most recent consolidated accounts of the Group delivered
pursuant to Clause 16.2 (Financial information).  Paragraph (a) above does not
apply to Unrestricted Margin Stock.

 
16.10
Disposals

 
 
(a)
The Borrower shall not, and shall procure that no Material Subsidiary will,
either in a single transaction or in a series of transactions, whether related
or not and whether voluntarily or involuntarily, sell, transfer, grant or lease
or otherwise dispose of all or any substantial part of its assets.

 
 
(b)
Paragraph (a) does not apply to:

 
 
(i)
disposals made in the ordinary course of business of the disposing entity; or

 
GRAPHIC [seb.jpg]
 
 
(ii)
disposals of assets in exchange for other assets comparable or superior as to
type, value and quality; or

 
 
(iii)
disposals made on an arms length basis for full market consideration; or

 
 
(iv)
disposals made with the prior written consent of the Lender; or

 
 
(v)
any disposal of assets from:

 
 
(A)
the Borrower to Autoliv ASP, Autoliv Holding AB or Autoliv AB, or vice versa; or

 
 
(B)
a Material Subsidiary (other than the Borrower, Autoliv ASP, Autoliv Holding AB
or Autoliv AB) to the Borrower, Autoliv ASP, Autoliv Holding AB, Autoliv AB or
any other Subsidiary; or

 
 
(C)
any other Subsidiary of the Borrower to any member of the Group,

 
provided that all such disposals in this paragraph (v) are made for full market
consideration,
 
16.11
Change of business

 
The Borrower shall procure that no substantial change is made to the general
nature or scope of the business of the Borrower or of the Group from that
carried on at the date of this Agreement.
 
16.12
Mergers

 
The Borrower shall not, without the prior written consent of the Lender,
finalise or effectuate any amalgamation, demerger, merger or reconstruction.
 
16.13
Insurances

 
The Borrower shall, and will procure that the Group taken as a whole will,
effect and maintain such insurance over and in respect of its property, assets
and business with reputable underwriters or insurance companies and in such a
manner and to such extent as is reasonable and customary for a business
enterprise engaged in the same or similar businesses and in the same or similar
localities.
 
16.14
Third party guarantees

 
the Borrower shall not, and will ensure that no member of the Group shall,
without the prior consent of the Lender, grant any guarantee, bond, indemnity,
counter-indemnity or similar instrument in respect of any material obligation of
a person other than a member of the Group, save for:
 
 
(a)
on the terms of the Finance Documents; or

 
 
(b)
any guarantee related to the purchase or supply of goods and/or services by the
Borrower or a member of the Group or a consortium or a group of companies of
which the Borrower or a member of the Group is a party, which guarantee is given
in the ordinary course of business.

 
16.15
Environmental Matters

 
The Borrower shall, if it directly or indirectly owns, leases, occupies or uses
real property in the United States, in all material respects, comply with:
 
 
(a)
all applicable Environmental Law; and

 
GRAPHIC [seb.jpg]
 
 
(b)
the terms and conditions of all Environmental Licenses applicable to it,

 
and for this purpose will implement procedures to monitor compliance with and to
prevent any liability under Environmental Law.
 
16.16
Notice requirements

 
The Borrower will give the Facility Agent prompt notice of the occurrence of any
of the following events:
 
 
(a)
non-compliance in any material respect with any Environmental Law or
Environmental License of which it is aware;

 
 
(b)
any Environmental Claim or any other claim, notice or other communication served
on it in respect of any alleged breach of any Environmental Law or Environmental
License which could reasonably be expected to have a material adverse effect;

 
 
(c)
any actual or suspected Environmental Contamination which might have a material
adverse effect;

 
 
(d)
any Reportable Event;

 
 
(e)
termination of any Plan maintained or contributed by Borrower or any ERISA
Affiliate or any action that might result in termination; or

 
 
(f)
complete or partial withdrawal from any Multiemployer Plan by the Borrower or
any ERISA Affiliate or any action that might result in complete or partial
withdrawal.

 
In each notice delivered under this Clause, the relevant Borrower will include
reasonable details concerning the occurrence that is the subject of the notice
as well as the Borrower's proposed course of action, if any.  Delivery of a
notice under this Clause will not affect the Borrower's obligations to comply
with any other provision of this Agreement.
 
16.17
Investment Company Act

 
The Borrower will not, either by act or omission, become an "investment company"
or a company "controlled" by an "investment company", within the meaning of the
United States Investment Company Act of 1940, as amended.
 
16.18
Public utility status

 
The Borrower will not, either by act or omission, become or, as a result of its
obligations under this Agreement, the Lender to become subject to regulation
under the United States Public Utility Holding Company Act of 1935, as amended,
or the United States Federal Power Act.
 
16.19
ERISA

 
The Borrower will not take any action or omit to take any action or permit any
Subsidiary or ERISA Affiliate to take any action or omit to take any action with
respect to any Plan that might result in the imposition of a lien or other
Security Interest on any property of the Borrower or any Subsidiary or otherwise
have a material adverse effect.
 
GRAPHIC [seb.jpg]
 
16.20
Margin Stock

 
The Borrower will use the proceeds of the Loans only for the purpose described
in Clause 3 (Purpose).  The Borrower will not engage in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U and X issued by the Board of Governors of the
United States Federal Reserve System).  The Borrower shall procure that none of
the proceeds of the Loans will be used for any purpose that will violate or
result in the violation of Section 7 of the Securities Exchange Act of 1934 (or
any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X).  If requested by the Lender, the Borrower will furnish
to the Lender in connection with any Loan hereunder a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U.
 
16.21
Solvency

 
The Borrower will, at all times, maintain sufficient capital to conduct its
current and proposed business and operations, maintain its ability to pay its
debts as they become due, and continue to own property having a value – both at
fair valuation and at present fair saleable value – greater than the total
amount of the probable liability of the Borrower on its debts and obligations
(including this Agreement).
 
16.22
Subsidiary Borrowings

 
 
(a)
In this Clause 16.22:

 
Borrowings means:
 
 
(a)
the outstanding principal amount of any monies borrowed;

 
 
(b)
the outstanding principal amount of any debenture, bond, note, loan stock or
other security;

 
 
(c)
the outstanding principal amount of any acceptance under any acceptance credit
opened by a bank or other financial institution and not attributable to goods or
documents of title to goods in the ordinary course of documentary credit
transactions;

 
 
(d)
the principal amount, outstanding for more than 90 days on its original terms
and created in connection with the payment of the acquisition price of any asset
before or after the time of acquisition or possession by the party liable, where
the advance or deferred payment is arranged primarily as a method of raising
finance or financing the acquisition of an asset;

 
 
(e)
any fixed or minimum premium payable on the repayment or redemption of any
instrument referred to in subparagraph (b) above; and

 
 
(f)
the outstanding principal amount of any indebtedness of any person of a type
referred to in subparagraphs (a) - (e) above which is the subject of a guarantee
indemnity and/or other form of assurance against financial loss.

 
For the avoidance of doubt, the amount of any provision for pension liabilities
made in the accounts delivered in accordance with Clause 16.2 (Financial
information) shall not constitute Borrowings for the purposes of this
definition.
 
Subsidiary Borrowings means, at any time, the aggregate amount of all Borrowings
of the Borrower's Subsidiaries (other than Autoliv ASP, Autoliv Holding AB and
Autoliv AB) at that time (without double counting in relation to intra-Group
Borrowings or guarantees given by one Subsidiary in relation to the Borrowings
of another).
 
GRAPHIC [seb.jpg]
 
 
(b)
For the purposes of this Clause 16.22 figures shall be expressed in U.S. Dollars
and, where any currency has to be converted into U.S. Dollars for this purpose,
such conversion shall be made at the rate of exchange applied in the relevant
financial accounts delivered under Clause 16.2 (Financial information).

 
 
(c)
The Borrower shall procure that Subsidiary Borrowings shall at no time exceed
U.S.$400,000,000 (or its equivalent).

 
16.23
Know your customer requirements

 
 
(a)
The Borrower must promptly on the request of the Lender supply to it
documentation or other evidence which is reasonably requested by the Lender (or
any prospective new Bank) to enable the Lender or prospective new Bank to carry
out and be satisfied with the results of all applicable know your customer
requirements.

 
 
(b)
The Lender agrees that any information it receives under this clause 16.23 (Know
your customer requirements) shall be kept confidential in accordance with clause
26 (Disclosure of Information).

 
17.
DEFAULT

 
17.1
Events of Default

 
Each of the events set out in this Clause 17 is an Event of Default (whether or
not caused by any reason whatsoever outside the control of the Borrower or any
other person).
 
17.2
Non-payment

 
The Borrower does not pay on the due date any amount payable by it under the
Finance Documents at the place at and in the currency in which it is expressed
to be payable and, if the non-payment is caused solely by administrative or
technical error, or relates solely to non-payment of interest or fees, it is not
remedied within three Business Days.
 
17.3
Breach of other obligations

 
The Borrower does not comply with any provision of the Finance Documents (other
than those referred to in Clause 17.2 (Non-payment)), provided that, if such
non-compliance is capable of remedy, such non-compliance remains unremedied for
a period of 14 days.
 
17.4
Misrepresentation

 
A representation, warranty or statement made or repeated or deemed to be
repeated in or in connection with any Finance Document or in any document
delivered by the Borrower under or in connection with any Finance Document is
incorrect in any material respect when made or repeated or deemed to be
repeated.
 
17.5
Cross-default

 
 
(a)
Any Financial Indebtedness of a member of the Group is not paid when due or
within any applicable grace period provided for in the relevant documentation;
or

 
 
(b)
an event of default howsoever described occurs under any document relating to
Financial Indebtedness of a member of the Group; or

 
GRAPHIC [seb.jpg]
 
 
 
(c)
any Financial Indebtedness of a member of the Group becomes prematurely due and
payable or is placed on demand as a result of an event of default (howsoever
described) under the document relating to that Financial Indebtedness; or

 
 
(d)
any commitment for, or underwriting of, any Financial Indebtedness of a member
of the Group is cancelled or suspended as a result of an event of default
(howsoever described) under the document relating to that Financial
Indebtedness; or

 
 
(e)
any Security Interest securing Financial Indebtedness over any asset of a member
of the Group becomes enforceable,

 
Provided that no Event of Default shall occur under this Clause 17.5 unless the
aggregate amount of all the Financial Indebtedness with respect to which an
event or events under paragraphs (a) to (e) (inclusive) above occurs or occur is
at least U.S.$40,000,000 (or its equivalent in other currencies).
 
17.6
Insolvency

 
 
(a)
The Borrower or any Material Subsidiary is, or is deemed for the purposes of any
law to be, unable to pay its debts as they fall due or to be insolvent, or
admits inability to pay its debts as they fall due; or

 
 
(b)
the Borrower or any Material Subsidiary suspends making payments on all or any
class of its debts or announces an intention to do so, or a moratorium is
declared in respect of any of its indebtedness; or

 
 
(c)
the Borrower or any Material Subsidiary, by reason of financial difficulties,
begins negotiations with one or more of its creditors with a view to the
readjustment or rescheduling of any of its indebtedness.

 
17.7
Insolvency proceedings

 
 
(a)
Any step (including petition, proposal or convening a meeting) is taken with a
view to a composition, assignment or arrangement with any creditors of the
Borrower or any Material Subsidiary; or

 
 
(b)
a meeting of the Borrower or any Material Subsidiary is convened for the purpose
of considering any resolution for (or to petition for) its winding-up or for its
administration or any such resolution is passed; or

 
 
(c)
any person presents a petition for the winding-up or for the administration of
the Borrower or any Material Subsidiary, other than a petition which is
frivolous or vexatious, or which is dismissed within 30 days; or

 
 
(d)
an order for the winding-up or administration of the Borrower or any Material
Subsidiary is made; or

 
 
(e)
any other step (including petition, proposal or convening a meeting) is taken
with a view to the rehabilitation, administration, custodianship, liquidation,
winding-up or dissolution of the Borrower or any Material Subsidiary or any
other insolvency proceedings involving the Borrower or any Material Subsidiary,
unless such step is taken by a third party and is frivolous or vexatious.

 
GRAPHIC [seb.jpg]
 
17.8
Appointment of receivers and managers

 
 
(a)
Any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or the like is appointed in
respect of the Borrower or any Material Subsidiary or any part of its assets; or

 
 
(b)
the directors of the Borrower or any Material Subsidiary requests the
appointment of a liquidator, trustee in bankruptcy, judicial custodian,
compulsory manager, receiver, administrative receiver, administrator or the
like; or

 
 
(c)
any other steps are taken to enforce any Security Interest over any part of the
assets of the Borrower or any Material Subsidiary, unless such steps are
considered (in the reasonable opinion of the Lender) to be frivolous or
vexatious.

 
17.9
Creditors' process

 
Any attachment, sequestration, distress or execution affects any asset of the
Borrower or any Material Subsidiary and is not discharged within 14 days.
 
17.10
Analogous proceedings

 
There occurs, in relation to the Borrower or any Material Subsidiary, any event
anywhere which appears to correspond with any of those mentioned in Clauses 17.6
(Insolvency) to 17.9 (Creditors' process) (inclusive).
 
17.11
Cessation of business

 
The Borrower or any Material Subsidiary ceases, or threatens to cease, to carry
on all or a substantial part of its business.
 
17.12
U.S. Bankruptcy Laws

 
 
(a)
The Borrower makes a general assignment for the benefit of creditors; or

 
 
(b)
the Borrower commences a voluntary case or proceeding under the United States
Bankruptcy Code of 1978, as amended, or under any other United States Federal or
State bankruptcy, insolvency or other similar law (collectively U.S. Bankruptcy
laws); or

 
 
(c)
an involuntary case under any U.S. Bankruptcy Law is commenced against the
Borrower and the petition is not controverted within 30 days and is not
dismissed or stayed within 90 days after commencement of the case; or

 
 
(d)
a custodian, conservator, receiver, liquidator, assignee, trustee, sequestrator
or other similar official is appointed under any U.S. Bankruptcy Law for or
takes charge of, all or substantial part of the property of the Borrower.

 
17.13
ERISA

 
 
(a)
Any event or condition occurs that presents a material risk that the Borrower or
any ERISA Affiliate may incur a material liability to a Plan or to the United
States Internal Revenue Service or to the United States Pension Benefit Guaranty
Corporation; or

 
 
(b)
An "accumulated funding deficiency" occurs (as that term is defined in section
412 of the United States Internal Revenue Code of 1986, as amended, or section
302 of ERISA), whether or not waived, by reason of the failure of the Borrower
or any ERISA Affiliate to make a contribution to a Plan.

 
GRAPHIC [seb.jpg]
 
17.14
Acceleration

 
 
(a)
Upon the occurrence of an Event of Default described in Clause 17.12 (U.S.
Bankruptcy Laws):

 
 
(i)
the Commitments will immediately terminate; and

 
 
(ii)
the Loans, together with accrued interest, and all other amounts accrued under
the Finance Documents, will be immediately due and payable.

 
 
(b)
On and at any time after the occurrence of an Event of Default (other than an
Event of Default described in Clause 17.12 (U.S. Bankruptcy Laws)) the Lender
may by notice to the Borrower:

 
 
(i)
cancel the Commitments; and/or

 
 
(ii)
demand that all or part of the Loans, together with accrued interest and all
other amounts accrued under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable; and/or

 
 
(c)
demand that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Lender.

 
18.
FEES

 
18.1
Commitment fee

 
 
(a)
The Borrower shall pay to the Lender a commitment fee in SEK computed at the
rate of 1.05 per cent. per annum on the undrawn, uncancelled amount of the
Lender's Commitment.

 
The Commitment fee will be payable on each day on which any Commitment is in
force.
 
 
(b)
Commitment fee shall be payable quarterly in arrear from the date of this
Agreement.  Accrued commitment fee shall also be payable to the Lender on the
cancelled amount of the Commitment at the time the cancellation comes into
effect.

 
18.2
VAT

 
Any fee referred to in this Clause 18 is exclusive of any value added tax or any
other direct tax which might be chargeable in connection with that fee.  If any
value added tax or other direct tax is so chargeable, it shall be paid by the
Borrower at the same time as it pays the relevant fee.
 
19.
EXPENSES

 
19.1
Initial and special costs

 
The Borrower shall forthwith on demand pay the Lender the amount of all costs
and expenses (including legal fees) reasonably incurred by any of them in
connection with:
 
 
(a)
the negotiation, preparation, printing and execution of any Finance Document
executed after the date of this Agreement.

 
GRAPHIC [seb.jpg]
 
 
(b)
any amendment, waiver, consent or suspension of rights (or any proposal for any
of the foregoing) requested by the Borrower and relating to a Finance Document
or a document referred to in any Finance Document.

 
 
(c)
any other matter, not of an ordinary administrative nature, arising out of or in
connection with a Finance Document.

 
19.2
Enforcement costs

 
The Borrower shall forthwith on demand pay to the Lender the amount of all costs
and expenses (including legal fees) incurred by it in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.
 
20.
STAMP DUTIES

 
The Borrower shall pay and forthwith on demand indemnify the Lender against any
liability it incurs in respect of, any stamp, registration and similar tax which
is or becomes payable in connection with the entry into, performance or
enforcement of any Finance Document.
 
21.
INDEMNITIES AND BREAK COSTS

 
21.1
Currency indemnity

 
 
(a)
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency other than that in which it is
expressed to be payable.

 
21.2
Other indemnities

 
The Borrower shall forthwith on demand indemnify the Lender against any loss or
liability which the Lender incurs as a consequence of:
 
 
(a)
the occurrence of any Default;

 
 
(b)
a change in the currency of a country or Clause 17.14 (Acceleration);

 
 
(c)
any payment of principal or an overdue amount being received from any source
otherwise than on the last day of a relevant Interest Period or Designated
Interest Period (as defined in Clause 9.3 (Default interest)) relative to the
amount so received; or

 
 
(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment or (other than by reason of negligence or default by the Lender) a
Loan not being made after the Borrower has delivered a Request.

 
The Borrower's liability in each case includes any loss of Margin or other loss
or expense on account of funds borrowed, contracted for or utilised to fund any
amount payable under any Finance Document, any amount repaid or prepaid or any
Loan.
 
21.3
Break Costs

 
 
(a)
The Borrower must pay to the Lender its Break Costs.

 
 
(b)
Break Costs are the amount (if any) determined by the Lender by which:

 
GRAPHIC [seb.jpg]
 
 
(i)
The interest which the Lender would have received for the period from the date
of receipt of any part of a Loan or an overdue amount to the last day of the
applicable Interest Period for that Loan or overdue amount if the principal or
overdue amount received had been paid on the last day of that Interest Period;

 
exceeds
 
 
(ii)
the amount by which the Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in Stockholm
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period.

 
 
(c)
If requested by the Borrower, the Lender must supply to the Borrower details of
the amount of any Break Costs claimed by it under this subclause.

 
22.
EVIDENCE AND CALCULATIONS

 
22.1
Certificates and determinations

 
Any certification or determination by the Lender of a rate or amount under the
Finance Documents is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.
 
22.2
Calculations

 
Interest and the fees payable under Clause 18.1 (Commitment fee)) accrue from
day to day and are calculated on the basis of the actual number of days elapsed
and a year of 360 days or, where market practice otherwise dictates, 365 days.
 
23.
AMENDMENTS AND WAIVERS

 
23.1
Procedure

 
Any term of the Finance Documents may be amended or waived with the agreement of
the Borrower and the Lender.
 
24.
CHANGES TO THE PARTIES

 
24.1
Transfers by the Borrower

 
The Borrower may not assign, transfer or dispose of any of, or any interest in,
its rights and/or obligations under the Finance Documents.
 
24.2
Transfers by Banks

 
 
(a)
The Lender (the Existing Bank) may, subject to paragraph (b) below, at any time
assign or transfer any of its Commitments and/or its rights and/or obligations
under this Agreement to another bank or financial institution (the New Bank). If
the Lender should assign any of its rights and obligations according to this
Clause 25, an amended agreement on the same terms but reflecting the requirement
for agency provisions and several lenders shall be entered into in replacement
of this Agreement if the Lender so requires.

 
 
(b)

 
 
(i)
A transfer of part of the Commitment must be in a minimum amount of at least SEK
100,000,000 or the remaining Commitment, if less;

 
GRAPHIC [seb.jpg]
 
 
(ii)
the prior consent of the Borrower is required for any such assignment or
transfer, unless the New Bank is an Affiliate of the Lender or unless an Event
of Default has occurred which is continuing.  However, the prior consent of the
Borrower must not be unreasonably withheld or delayed and will be deemed to have
been given if, within ten Business Days of receipt by the Borrower of an
application for consent, it has not been expressly refused.

 
 
(c)
Nothing in this Agreement restricts the ability of the Lender to subcontract an
obligation if the Lender remains liable under this Agreement for that
obligation.

 
25.
DISCLOSURE OF INFORMATION

 
The Lender shall keep confidential any and all information made available to it
by the Borrower pursuant to or in connection with the Finance Documents, other
than information:
 
 
(a)
which at the relevant time is in the public domain; or

 
 
(b)
which, after such information has been made available to the Lender, becomes
generally available to third parties by publication or otherwise through no
breach of this Clause 25 by the Lender; or

 
 
(c)
which was lawfully in the possession of the Lender or its advisers prior to such
disclosure (as evidenced by that Bank's written records or the written records
of the Lender's advisers) and which was not acquired directly or indirectly from
the Borrower; or

 
 
(d)
the disclosure of which is required by law or any competent regulatory body (to
the extent of that requirement) or which is necessitated by any legal proceeding
or audit requirement; or

 
 
(e)
the disclosure of which is made to an Affiliate of that Bank in circumstances
where it is that Bank's usual practice to make such disclosure or where such
disclosure is required as part of that Bank's management or reporting policies
or where such disclosure is in the reasonable opinion of that Bank required to
protect its position, or to assist in the recovery of amounts, hereunder; or

 
 
(f)
the disclosure of which is made to any person with whom it is proposing to
enter, or has entered, into any kind of transfer, participation or other
agreement in relation to this Agreement; or

 
 
(g)
the disclosure of which is made by that Bank to its professional advisers; or

 
 
(h)
which is disclosed to another party to this Agreement in the specific
circumstances whereby it is made available to that party,

 
provided that, if a Bank makes such information available to any person in
accordance with paragraphs (d), (e), (f) or (g) above, it takes reasonable
endeavours to ensure that such party keeps that information confidential to the
same extent as set out above.
 
26.
SET-OFF

 
The Lender may set off any matured obligation owed by the Borrower under the
Finance Documents (to the extent beneficially owned by the Lender) against any
obligation (whether or not matured) owed by the Lender to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Lender may
convert either obligation at a market rate of exchange in its usual course of
business for the purpose of the set-off.  If either obligation is unliquidated
or unascertained, the Lender may set off in an amount estimated by it in good
faith to be the amount of that obligation.
 
GRAPHIC [seb.jpg]
 
27.
SEVERABILITY

 
If a provision of any Finance Document is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:
 
 
(a)
the validity or enforceability in that jurisdiction of any other provision of
the Finance Documents; or

 
 
(b)
the validity or enforceability in other jurisdictions of that or any other
provision of the Finance Documents.

 
28.
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
29.
NOTICES

 
29.1
Giving of notices

 
All notices or other communications under or in connection with this Agreement
shall be given in writing and, unless otherwise stated, may be made by letter or
facsimile or, in the case of information provided by the Borrower or the Lender
in relation to Clauses 16.2 (Financial information) and 16.3 (Information -
miscellaneous) only, by e-mail.  Any such notice will be deemed to be given as
follows:
 
 
(a)
if by letter, when delivered personally or on actual receipt; and

 
 
(b)
if by facsimile, when received in legible form.

 
However, a notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.
 
29.2
Addresses for notices

 
 
(a)
The address and facsimile number of the Borrower are:

 
Autoliv, Inc,
Box 70381
SE-107 24 Stockholm
Sweden
 
Fax No:      +46 8 24 44 93
Attention:   Treasurer
 
With a copy to:
 
Fax No:      +46 85 87 20 633
Attention:   VP for Legal Affairs, General Counsel and Secretary
 
or such other as the Borrower may notify to the Lender by not less than five
Business Days' notice.
 
 
(b)
The address and facsimile number of the Lender are:

 
Skandinaviska Enskilda Banken AB (publ)
Structured Credit Operations
106 40 Stockholm
Sweden
 
Fax No:      +46 8 611 0384
Attention:   Structured Credit Operations
 
or such other as the Lender may notify to the Borrower by not less than five
Business Days' notice.
 
GRAPHIC [seb.jpg]
 
30.
LANGUAGE

 
 
(a)
Any notice given under or in connection with any Finance Document shall be in
English.

 
 
(b)
All other documents provided under or in connection with any Finance Document
shall be:

 
 
(i)
in English; or

 
 
(ii)
if not in English, accompanied by a certified English translation and, in this
case, the English translation shall prevail unless the document is a statutory
or other official document.

 
31.
FORCE MAJEURE

 
 
(a)
The Lender shall not be held responsible for any damage arising out of any
Swedish or foreign legal enactment, or any measure undertaken by a Swedish or
foreign public authority, or war, strike, lockout, boycott, blockade or any
other similar circumstance. The reservation in respect of strikes, lockouts,
boycotts and blockades applies even if the Lender takes such measures, or is
subject to such measures.

 
 
(b)
Any damage that may arise in other cases shall not be indemnified by the Lender
if it has observed normal care. The Lender shall not in any case be held
responsible for any indirect damage, consequential damage and/or loss of profit.

 
 
(c)
Should there be an obstacle as described in paragraph (a) above for the Lender
to take any action in compliance with this Agreement, such action may be
postponed until the obstacle has been removed.

 
32.
GOVERNING LAW

 
This Agreement is governed by Swedish law.
 
33.
ENFORCEMENT

 
33.1
Jurisdiction of Swedish courts

 
GRAPHIC [seb.jpg]
 
 
(a)
The courts of Sweden, and, in first instance the city court of Stockholm, have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (a Dispute).

 
 
(b)
However, the Lender shall not be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction.

 
34.
INTEGRATION

 
The Finance Documents contain the complete agreement between the parties on the
matters to which they relate and supersede all prior commitments, agreements and
understandings, whether written or oral, on those matters.
 
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.
 
GRAPHIC [seb.jpg]
 
SCHEDULE 1
 
CONDITIONS PRECEDENT DOCUMENTS
 
TO BE DELIVERED BEFORE THE FIRST REQUEST
 
1.
The Lender

 
(a)
A copy of the memorandum and articles of association and certificate of
incorporation of the Borrower.

 
(b)
A copy of a secretary certificate to the effect that the board of directors of
the Borrower has:

 
 
(i)
approved the terms of, and the transactions contemplated by, this Agreement and
resolving that it execute this Agreement;

 
 
(ii)
authorized a specified person or persons to execute this Agreement on its
behalf; and

 
 
(iii)
authorized a specified person or persons, on its behalf, to sign and/or despatch
all documents and notices to be signed and/or despatched by it under or in
connection with this Agreement.

 
(c)
A specimen of the signature of each person authorized by the resolution referred
to in paragraph (b) above.

 
(d)
A certificate of a director of the Borrower confirming that the borrowing of the
Commitment in full would not cause any borrowing limits binding on it to be
exceeded.

 
2.
Other documents

 
(a)
A certificate of an authorized signatory of the Borrower certifying that each
copy document specified in this Schedule 1 is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement.

 
(b)
Confirmation from the Borrower that it is not, to the best of its knowledge and
belief after full and due enquiry, in breach of any other agreement to which it
is a party.

 
(c)
A copy of any other authorization or other document, opinion or assurance which
the Facility Agent considers to be necessary in connection with the entry into
and performance of, and the transactions contemplated by, any Finance Document
or for the validity and enforceability of any Finance Document.

 
3.
Legal opinions

 
(a)
A legal opinion of the General Counsel of the Borrower in form and substance
satisfactory to the Lender.

 
GRAPHIC [seb.jpg]

 
SCHEDULE 2
 
FORM OF REQUEST
 
To:
Skandinaviska Enskilda Banken AB (publ) as Lender

 
From:                      Autoliv Inc. as Borrower
 
Date:                      [          ]
 
Autoliv, Inc.
SEK 1,000,000,000 Credit Agreement dated 16 October 2008
 
1.
We wish to utilise the Facility as follows:

 
 
(a)
Drawdown Date:
[          ]

 
 
(b)
Amount:
SEK [          ]

 
 
(c)
Interest Period:
[          ]

 
 
(d)
Payment instructions:
[          ]

 
2.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Request.

 


 
By:
 


 
Autoliv Inc.
Authorized Signatory
 
GRAPHIC [seb.jpg]
 
SCHEDULE 3
 
FORM OF COMPLIANCE CERTIFICATE
 


 
To:           Skandinaviska Enskilda Banken AB (publ) as Lender
 
From:                      AUTOLIV INC.
 
Date:                      [          ]
 
Autoliv Inc.
SEK 1,000,000,000 Credit Agreement dated 16 October 2008 (the Agreement)
 
1.
This is the Compliance Certificate referred to in Clause 16.5 (Compliance
certificates) of the Agreement.

 
2.
We confirm that as at [relevant Balance Sheet Date] Subsidiary Borrowings were
[          ] (Covenant level requirement not more than U.S.$400,000,000).

 
3.
We confirm the credit ratings as at the date of this Compliance Certificate of
the long term unsecured and unsubordinated debt of AUTOLIV INC. given by:

 
 
(a)
Moody's was [          ]; and

 
 
(b)
Standard & Poor's was [          ].

 
4.
We confirm that no Default is outstanding as at the date of this Compliance
Certificate.1

 
By:
 


 


 
................................................................................................AUTOLIV
INC.

 
 
1
If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.

 
GRAPHIC [seb.jpg]
 
SIGNATORIES
 
 
The Borrower
 
AUTOLIV, INC.
 
By:
 


 


 
The Lender
 
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
 
By: